     Case 1:20-cv-00780-DAD-SAB Document 12 Filed 11/13/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GARY PAUL SMITH,                                  No. 1:20-cv-00780-NONE-SAB-HC
12                      Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATION, GRANTING
13          v.                                         RESPONDENT’S MOTION TO DISMISS,
                                                       DISMISSING PETITION FOR WRIT OF
14   KOENIG,                                           HABEAS CORPUS, DIRECTING CLERK OF
                                                       COURT TO ASSIGN DISTRICT JUDGE
15                      Respondent.                    AND CLOSE CASE, AND DECLINING TO
                                                       ISSUE A CERTIFICATE OF
16                                                     APPEALABILITY
17                                                     (Doc. Nos. 9, 11)
18

19          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

20   pursuant to 28 U.S.C. § 2254. On September 22, 2020, the assigned magistrate judge issued

21   findings and recommendation recommending that respondent’s motion to dismiss the petition as

22   untimely be granted. (Doc. No. 11.) The findings and recommendation were served on petitioner

23   and contained notice that any objections thereto were to be filed within thirty (30) days of the date

24   of service of the findings and recommendation. To date, no objections have been filed, and the

25   time for doing so has passed.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

27   de novo review of the case. Having carefully reviewed the entire file, the court holds the findings

28   and recommendation to be supported by the record and proper analysis.
                                                      1
     Case 1:20-cv-00780-DAD-SAB Document 12 Filed 11/13/20 Page 2 of 2


 1          Having found that petitioner is not entitled to habeas relief, the court now turns to whether

 2   a certificate of appealability should issue. A petitioner seeking a writ of habeas corpus has no

 3   absolute entitlement to appeal a district court’s denial of his petition, and an appeal is only

 4   allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003); 28 U.S.C.

 5   § 2253. Where, as here, the court denies habeas relief on procedural grounds without reaching

 6   the underlying constitutional claims, the court should issue a certificate of appealability “if jurists

 7   of reason would find it debatable whether the petition states a valid claim of the denial of a

 8   constitutional right and that jurists of reason would find it debatable whether the district court was

 9   correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). “Where a plain

10   procedural bar is present and the district court is correct to invoke it to dispose of the case, a

11   reasonable jurist could not conclude either that the district court erred in dismissing the petition or

12   that the petitioner should be allowed to proceed further.” Id.

13          In the present case, the court finds that reasonable jurists would not find the court’s

14   determination that the petition should be dismissed debatable or wrong, or that petitioner should

15   be allowed to proceed further. Therefore, the court declines to issue a certificate of appealability.

16          Accordingly:

17          1. The findings and recommendation issued on September 22, 2020 (Doc. No. 11) are

18               adopted;

19          2. Respondent’s motion to dismiss (Doc. No. 9) is granted;

20          3. The petition for writ of habeas corpus is dismissed;
21          4. The Clerk of Court is directed to assign a district judge to this case for the purpose of

22               closing the case and then to close the case; and

23          5. The court declines to issue a certificate of appealability.

24   IT IS SO ORDERED.
25
        Dated:     November 13, 2020
26                                                          UNITED STATES DISTRICT JUDGE

27

28
                                                        2
